Memorandum by the Court. According to the testimony of the plaintiff, her foot caught in a depression underneath the coal hole cover of such nature and dimensions that it could constitute a trap. The photographs which she introduced into evidence are poor representations of the scene of the accident, and do not conclusively establish or rule out such a depression. In any event, the jury saw and decided the probative value of the photographs. This, together with the credibility of the husband’s testimony as to notice, improbable as it seems, were matters solely within the province of the jury, and its verdict should not be disturbed.